Citation Nr: 0216267	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  02-06 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from January 1993 to 
September 1994, and from March 1995 to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for 
patellofemoral syndrome of the right knee.  

In a May 2002 rating decision, the RO denied the veteran's 
claim for service connection for bilateral shoulder pain.  
There is no indication in the file that the veteran has 
disagreed with this determination and the issue has not been 
certified for appellate review.  It will not be addressed in 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran's right knee disability encompasses 
patellofemoral pain syndrome and frequent episodes of locking 
consistent with a cartilage tear.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for a right knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5258 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)].  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  In a June 2, 2001 letter, the RO 
informed the veteran of the recent enactment of the VCAA and 
requested that he complete a VA Form 21-4142, Authorization 
for Release of Information, for any additional treatment 
providers so that evidence could be obtained.  He was further 
advised that VA would obtain his service medical records, VA 
treatment records, and any other relevant records held by a 
Federal department or agency; and would assist him in 
obtaining any other clearly identified evidence.  However, it 
was ultimately his responsibility to submit private medical 
records and other evidence in support of the claims.  
Additionally, the April 2002 statement of the case 
specifically referenced 38 C.F.R. § 3.159 and apprised the 
veteran of the division of responsibilities between VA and a 
claimant in obtaining relevant evidence.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment records were associated with 
the file and the veteran was afforded the appropriate VA 
examination.  There is no indication that there exists any 
evidence which has a bearing on this case that has not been 
obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and have not identified any 
additional pertinent evidence that has not been associated 
with the record.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2002).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2002).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2002).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  After 
careful consideration of the evidence, any reasonable doubt 
remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2002).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court) held that diagnostic 
codes which provide a rating on the basis of loss of range of 
motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered.  In Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 was 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  VAOPGCPREC 23-
97.  A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized.  
VAOPGCPREC 9-98.

Upon VA examination in May 2001, the veteran reported that 
his right knee occasionally gave way while he was working.  
He also experienced pain in the anterior knee with occasional 
locking episodes.  He described the locking as a heaviness, 
with severe pain.  Once he extended the knee, the pain 
diminished.  This typically occurred two to three times per 
day.  Clinical evaluation revealed no varus or valgus 
instability, and no medial or lateral joint line tenderness.  
Lachman's, posterior drawer, and McMurray's tests were 
negative.  There was tenderness around the patella with the 
inferior pole region being the most tender.  He demonstrated 
a positive patellar grind test with a negative shrug test.  
Range of motion was from 0 degrees to 130 degrees.  X-rays 
from 1999 were noted to be within normal limits.  The 
assessment was chronic right anterior knee pain and 
patellofemoral syndrome.  The examiner concluded that, with 
the veteran's history of a direct blow to the knee as well as 
the catching/locking history he described, it was possible 
that he also had a flap tear in the articular cartilage of 
his patella.  However, further testing would not necessarily 
result in a conclusive finding on this point.  
The veteran's service-connected disability has been 
characterized by the RO as patellofemoral pain syndrome, and 
it is currently rated 10 percent disabling under Diagnostic 
Code 5260.  The Board has characterized it more broadly as a 
right knee disability.  Diagnostic Code 5260 pertains to 
limitation of flexion of the leg.  A noncompensable rating is 
assigned when flexion is limited to 60 degrees; a 10 percent 
rating is assigned when flexion is limited to 45 degrees; and 
a 20 percent rating is assigned when flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  
Diagnostic Code 5261 pertains to limitation of extension of 
the leg.  A noncompensable rating is assigned when extension 
is limited to 5 degrees; a 10 percent rating is assigned when 
extension is limited to 10 degrees; and a 20 percent rating 
is assigned when extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  Full range 
of motion of the knee is measured from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II 
(2002).  

Slight recurrent subluxation or lateral instability is 
assigned a 10 percent disability rating.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
disability rating; and severe recurrent subluxation or 
lateral instability warrants a 30 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Semilunar, 
dislocated cartilage with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2002).  

In considering the relevant diagnostic codes outlined above, 
the Board notes that the regulations do not require that all 
cases show all findings specified in the rating criteria.  
Nevertheless, findings sufficiently characteristic to 
identify the disease and the resulting disability and 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Based on a 
review of the most recent medical findings, the Board finds 
that the veteran's right knee disability should be rated 
under Diagnostic Code 5258.  As noted above, this code 
provides that a 20 percent rating is warranted for semilunar, 
dislocated cartilage which causes frequent episodes of 
locking, pain, and effusion into the joint.  The most 
significant clinical findings upon VA examination included 
pain in the patella region and frequent episodes of locking.  
While the examiner could not definitively conclude that the 
veteran had a cartilage tear or dislocation, the symptoms the 
veteran experienced appeared consistent with such a finding.  
Additionally, further clinical testing, other than a surgical 
procedure, would not necessarily confirm this.  Therefore, 
resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's impairment of function is consistent 
with the criteria listed in Diagnostic Code 5258.  Hence, a 
20 percent rating is warranted.  This is the highest rating 
available under that code.  

Clinical evaluation has shown the veteran's knee to be 
stable.  Hence, a rating under Diagnostic Code 5257 would be 
inappropriate.  X-rays have not shown that the veteran 
currently has arthritis.  Therefore, an additional separate 
rating based on limitation of motion may not be assigned.  
See VAOPGCPREC 23-97, VAOPGCPREC 9-98, supra.  Finally, since 
Diagnostic Code 5258 does not involve limitation of motion, 
38 C.F.R. §§ 4.40 and 4.45 do not apply, and consideration of 
the degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
would be inappropriate.  See Johnson, supra.  Consequently, a 
higher rating may not be assigned for the veteran's right 
knee disability.  

III.  Extra-schedular Rating

A review of the record shows that the RO considered the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b) 
(2002).  The RO found that referral for extra-schedular 
consideration was not warranted in this case.  The Board 
agrees.  Ordinarily, the VA Rating Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  38 C.F.R. 
§ 3.321(b)(1) (2001); Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  The regulation provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  "An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The record does not reflect that the veteran has required any 
hospitalization for his right knee disability.  Moreover, 
there is no objective evidence that right knee disability 
markedly interfered with employment beyond that contemplated 
by the rating schedule.  Upon VA examination in May 2001, the 
veteran reported that he worked full-time as a mechanic.  
Accordingly, the Board finds that there is no objective 
medical evidence which demonstrates anything exceptional or 
unusual about the veteran's service-connected right knee 
disability which is not contemplated in the criteria in VA's 
Schedule for Rating Disabilities.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  Hence, referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  


ORDER

A 20 percent rating for a right knee disability is granted, 
subject to the regulations governing the payment of monetary 
awards. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

